   Case: 3:94-cv-00078-RAM-RM Document #: 1282-3 Filed: 03/05/21 Page 1 of 3



                  IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                       DIVISION OF ST. THOMAS AND ST. JOHN
__________________________________________
                                           :
      LAWRENCE CARTY, et al.,              :          Civil No. 94-78
                                           :
      Plaintiffs,                          :
                                           :
      v.                                   :
                                           :
      ALBERT BRYAN, et al.,                :
                                           :
      Defendants.                          :
__________________________________________


                     STIPULATED PROTECTIVE ORDER
         GOVERNING CONFIDENTIAL INFORMATION AND VIDEO FOOTAGE


        The parties hereby submit this proposed Protective Order for the purpose of ensuring that

 confidential information and video footage submitted by the Territory, whether pursuant to

 compulsory process or voluntarily, is not improperly disclosed. Accordingly, the parties, by their

 undersigned counsel, hereby stipulate, subject to approval and entry by the Court, as follows:

Confidential Information

       1. For all documents prepared by the Bureau of Corrections and identified as confidential,

           Defendants shall produce an unredacted copy, as well as a redacted copy, removing the

           names of the correctional officer(s), staff, and/or inmates who are the target(s) of the

           investigation, as well as the identities of any officers, prisoners, or staff who are

           confidential sources of information for the report.

       2. The parties and their respective counsel agree not to disclose, share, transmit or

           otherwise disseminate confidential information, except as authorized by this order.
  Case: 3:94-cv-00078-RAM-RM Document #: 1282-3 Filed: 03/05/21 Page 2 of 3



     3. The parties shall only file or otherwise introduce in the record the redacted copy of the

         report with the Court, absent further agreement or court order.

Video Footage

     1. For all video footage prepared by the Bureau of Corrections, the parties shall produce

         the requested media in camera, allowing for the viewing of the video footage in private

         with only the judge, Court clerk, the parties, and witnesses in attendance.

     2. The parties only shall file or otherwise introduce in the record the incident report

         associated with the video footage with the Court, absent further agreement or court order.



/s/ ERIC BALABAN                                            /s/ KELVIN L. VIDALE
National Prison Project of the ACLU Foundation              Special Assistant Attorney General
915 15th Street                                             Bureau of Corrections
Seventh Floor                                               RR 1, Box 9909
Washington, DC 20005                                        Kingshill, VI 00850
Telephone: (202) 393-4930                                   Telephone: (340) 773-6309
Facsimile: (202) 393-4931                                   Facsimile: (340) 719-0388
E-mail: ebalaban@aclu.org                                   E-mail: kelvin.vidale@boc.vi.gov

Dated: ____ day of March, 2021                              Dated: ____ day of March, 2021




SO ORDERED this         day of               , 2021.



By
Robert A. Molly
UNITED STATES DISTRICT JUDGE
   Case: 3:94-cv-00078-RAM-RM Document #: 1282-3 Filed: 03/05/21 Page 3 of 3



Copies to:

ARCHIE JENNINGS
Disability Rights Center of the Virgin Islands
9003 Havensight Mall, Suite 313
St. Thomas, VI 00802
Telephone: (340) 776-4303
E-mail: archie@drcvi.org
Fax: (202) 393-4931
E-mail: ebalaban@aclu.org

KIPPY ROBERSON
Disability Rights Center of the Virgin Islands
63 Cane Carlton
Frederiksted, VI 00840
Telephone: (340) 772-1200
E-mail: kippy@drcvi.org

CAROL THOMAS-JACOBS
Deputy Attorney General
Virgin Islands Department of Justice
Office of the Attorney General
8050 Kronprindens Gade
St. Thomas, VI 00802
Telephone: (340) 774-5666
Fax: (340) 776-3493
E-mail: carol.jacobs@vi.gov
